Filed 5/16/13 P. v. Wong CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039186
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1238968)

             v.

KAR WONG,

         Defendant and Appellant.



         After a confrontation with police in front of Eastridge Mall, defendant Kar Wong
was charged with one count of assault on a peace officer (Pen. Code. § 245, subd. (c)),
and six counts of exhibiting a weapon (chisel) to a peace officer with the intent to resist
arrest. (Pen. Code, § 417.8.) During the proceedings, the court declared a doubt as to
defendant’s competence to stand trial. Defense counsel waived jury trial and submitted
the issue on the two doctors reports which found defendant not competent. The trial
court ordered defendant committed to an unnamed state hospital, noting that he had
consented to the administration of antipsychotic drugs. The court set a review date for
June 11, 2014. This timely notice of appeal ensued.
         On appeal, we appointed counsel to represent defendant in this court. Appointed
counsel has filed an opening brief which states the case and the facts but raises no
specific issues. (Conservatorship of Ben C. (2007) 40 Cal. 4th 529, 543-544 (Ben C.);
People v. Taylor (2008) 160 Cal. App. 4th 304.) In the opening brief, counsel requests
that we allow defendant the opportunity to submit a brief in propria persona on his own
behalf pursuant to Ben C. On February 7, 2013, we notified defendant of his right to
submit written argument in his own behalf within 30 days. Thirty days have elapsed and
we have received nothing from defendant.
      The defendant having failed to raise any issue on appeal, we dismiss the appeal as
abandoned. (Ben C., supra, 40 Cal. 4th 529.)
                                      DISPOSITION
      The appeal is dismissed as abandoned.



                                         _____________________________________
                                                    RUSHING, P.J.




WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.




                                            2